UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4446


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONIDAS BROWN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:06-cr-00213-JRS-2)


Submitted:   January 26, 2017             Decided:   February 3, 2017


Before MOTZ and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt,
Laura J. Koenig, Assistant Federal Public Defenders, Alexandria,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Peter S. Duffey, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leonidas Brown, Jr., appeals the 24-month sentence imposed

upon revocation of his supervised release.                      For the reasons that

follow, we vacate and remand for resentencing.

       Brown pled guilty in 2006 to conspiracy to distribute crack

cocaine and was sentenced to 20 years’ imprisonment, followed by

five years of supervised release.                       Brown’s sentence was later

reduced and he was released on September 22, 2014.                           In May 2016,

a   petition       to   revoke     Brown’s         supervised       release    was    filed

alleging numerous violations of conditions of supervision.

       At the revocation hearing, Brown admitted the violations

and    pled   guilty.        Counsel         detailed    Brown’s      long    history     of

mental health issues and previous attempts to comply with drug

counseling programs.           Counsel stated that she had identified an

appropriate long-term program to treat Brown’s mental health and

drug    abuse      problems,      and   requested        that   the    court    impose     a

sentence      of    time   served       —    eight     weeks.       Government       counsel

argued that Brown failed to abide by the terms of his supervised

release for two years, and that “the pattern here is one of just

a   complete       failure   to    do       anything    to   take    advantage       of   the

resources” available to Brown.                     Government counsel went on to

note that “the guidelines are six to 12 months . . . [t]here is

a statutory maximum of 60 months.”



                                               2
      At the conclusion of the hearing, the district court made

the following findings:

           Well, it is a difficult and complicated process.
      I have to look at all the facts, and the facts here
      indicate to me that whatever the particular kind of
      help that Mr. Brown needs we have been unable to
      provide in the two years that he has been on
      supervised release.
           The tools that we have, and drug treatment and
      mental health treatment and the constant monitoring to
      impose discipline upon an undisciplined life has
      obviously not worked. So the prospect of a continued
      supervised release after a two-year failure at every
      turn does not argue well for continued supervised
      release. It is just that simple.
           This is what I am going to do.     I am going to
      impose a sentence of active incarceration of 24
      months.    He will receive credit for time served. No
      further supervised release following this period of
      incarceration.

      The court did not refer to the Guidelines Manual policy

statement and table suggesting a sentence of six to 12 months,

and   the    record       does    not   include    a   worksheet      calculating    the

applicable policy statement range.

      We    will     affirm       a    sentence    imposed    after    revocation     of

supervised release unless that sentence is plainly unreasonable.

See United States v. Crudup, 461 F.3d 433, 439 (4th Cir. 2006).

Brown      maintains       that       the   sentence   he    received       is   plainly

procedurally unreasonable because the court failed to consider

the applicable policy statement range.                      A district court “need

not   be    as     detailed       or    specific   when     imposing    a    revocation

sentence      as     it     must       be   when   imposing     a     post-conviction


                                              3
sentence.” United States v. Thompson, 595 F.3d 544, 547 (4th

Cir.    2010).         But    it    “must     consider          the    policy    statements

contained in Chapter 7, including the policy statement range, as

‘helpful      assistance,’         and    must     also     consider      the    applicable

§ 3553(a) factors.” United States v. Moulden, 478 F.3d 652, 656

(4th Cir. 2007) (emphasis added); see also Thompson, 595 F.3d at

547.

       Here,     the     district         court      may       well     have    (at     least

implicitly) considered many of the applicable § 3553(a) factors.

But    it    failed    to    indicate        any    consideration         of    the    policy

statement range for revocation sentences.                        The Government argues

that the court was aware of the policy statement range because

Government counsel mentioned it in his argument for a sentence

within the range.            However, the record contains no worksheet or

concession by Brown’s counsel that the Government’s statement

was    correct.         Moreover,        nothing      in       the    hearing    transcript

demonstrates, or implies, that the court considered the six to

12-month policy statement range during sentencing.                               Therefore,

we conclude that Brown’s sentence was procedurally unreasonable.

       “For a sentence to be plainly unreasonable, . . . it must

run afoul of clearly settled law.”                        Thompson, 595 F.3d at 548.

In    this   case,     the    requirement          that    a    sentencing      court    must

consider       the    Chapter      7     policy      statement        range     is    clearly

settled.        See    Moulden, 478 F.3d    at       656.      Because      Brown’s

                                              4
sentence     violated   Moulden’s      clear    language,     it   was   plainly

unreasonable.

       For the foregoing reasons, we vacate Brown’s sentence and

remand to the district court for resentencing.                We dispense with

oral   argument    because     the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before   this   court   and

argument would not aid the decisional process.

                                                        VACATED AND REMANDED




                                        5